Citation Nr: 0949130	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  07-24 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for residuals of a shell fragment to the 
right thigh with retained foreign bodies.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board previously remanded the Veteran's case to afford 
him the opportunity to have a Travel Board hearing in April 
2009.  The Veteran was scheduled for a hearing in September 
2009 with notice of the hearing provided in July 2009.

The Veteran failed to report for his scheduled hearing.  He 
has not provided evidence of good cause for his failure to 
report and he has not asked that his hearing be rescheduled.  
Accordingly, his request for a Travel Board hearing is 
considered to be withdrawn.  38 C.F.R. § 20.704(d) (2009).

The Board notes that the Veteran has alleged an inability to 
work due to his service-connected residuals of a shell 
fragment to the right thigh with retained foreign bodies.  In 
his claim of October 2005 he said he was going to file for 
medical retirement.  In VA treatment entries from November 
2006 and July 2007, he was noted to have work limitations and 
was seeking to complete documentation for disability 
retirement.  

A claim for TDIU has not been developed by the RO.  However, 
in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United 
States Court of Appeals for Veterans Claims held that a TDIU 
claim is part of an increased rating claim when such claim is 
raised by the record.  As such, the issue is now properly 
before the Board.  See Rice, supra; see also VAOPGCPREC 06-
96. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board notes that the Veteran has submitted repeated 
requests for an increased evaluation for his service-
connected residuals of a shell fragment to the right thigh 
with retained foreign bodies since 2003.  He has been 
scheduled for a VA examination on multiple occasions to 
develop evidence in conjunction with his several claims but 
he has failed to report for the examinations.  His current 
claim was originated in November 2005.

Evidence of record indicates that the Veteran is unable to be 
evaluated at the local VA medical center (VAMC) in St. Louis.  
Thus, he must be seen at another VAMC.  Efforts have been 
made to have him examined at the VAMC in Columbia, Missouri; 
however, they have been, for the most part, unsuccessful.  
The Veteran does not drive and must take a bus to the VAMC.  
Because he must take a bus back to St. Louis, there is a 
window of time for him to be available for examination at the 
VAMC.

The Board notes that the Veteran did receive a VA examination 
at the Columbia VAMC in December 2004.  The examination 
report lists Kansas City as the location but the individual 
conducting the examination and the radiologist that read the 
Veteran's x-rays are both from the Columbia VAMC.  This is 
the last VA examination report that assessed the Veteran's 
service-connected disability.

The Veteran was scheduled for examinations in 2007 but he 
failed to report.  He has not had a VA examination to assess 
his level of disability since December 2004.  Further, that 
examination did not provide the findings necessary to assess 
the factors associated with 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

In addition, there are isolated VA treatment records 
associated with the claims folder.  There are gaps in the 
records and they do not appear complete for the period of the 
pending claim.  The Veteran's complete VA records must be 
obtained and associated with the claims folder.

Given the lack of evidence of record, the Veteran must also 
be given another opportunity to report for a VA examination.  
Unless the circumstances have changed that do not allow for 
an examination at the local VAMC, the Veteran should be given 
adequate notice to arrange for his transportation for his 
examination.  

Where a claimant does not attend an examination, and does not 
present good cause for his absence, the Board may decide the 
claim on the evidence contained within the record.  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (holding 
that a veteran has an obligation to cooperate in the 
development of evidence pertaining to his claim, and his 
failure to do so could subject him to the risk of an adverse 
adjudication based on an incomplete and underdeveloped 
record).

The Board takes this opportunity to advise the Veteran that 
the conduct of the medical examination as directed in this 
remand is necessary for a comprehensive and correct 
adjudication of his claim.  38 C.F.R. § 3.655(b) (2009).  The 
Veteran's cooperation in reporting for the examination is 
both critical and appreciated.  However, the Veteran is 
further advised that his failure to report for the 
examination without good cause may result in the claim being 
considered on the evidence now of record or denied.

Finally, the Veteran's residuals of a shell fragment to the 
right thigh, with retained foreign bodies, was initially 
service-connected as involving muscle group XV in March 1973.  
See 38 C.F.R. § 4.73, Diagnostic Code 5315 (2009).  The 
diagnostic code used to rate the disability has remained 
unchanged in the intervening years.

The Board notes that a VA examination of February 1973 did 
not address the muscle group(s) involved with the Veteran's 
disability.  However, in February 1999, a VA examiner listed 
the involved muscle as the right sartorius and possibly the 
quadriceps muscles.  These muscles are associated with muscle 
group XIV under Diagnostic Code 5314.  Further, the VA 
examiner from December 2004 related that the Veteran's 
disability involved muscle group XIV.

On examination the examiner must identifying all muscle 
groups involved in the Veteran's disability to allow for 
complete analysis of his disability.  The RO should ensure 
the proper muscle group, or groups, are rated.  See Tropf v. 
Nicholson, 20 Vet. App. 317, 321 (If an injury or disease 
manifests with two different disabilities, then two separate 
ratings should be awarded).  (citations omitted).

If a change in the diagnostic code used to evaluate the 
Veteran's disability results from an analysis of the record, 
the RO should be guided by Gifford v. Brown, 6 Vet. App. 269 
(1994), and VA precedential opinions, VAOPGCPRECs 50-91, 13-
92, and 4-96 in addressing any change in the diagnostic code 
used to evaluate the Veteran's disability.  Such 
consideration is necessary in light of the Veteran's 
disability having been service connected, at the 10 percent 
level, for over 20 years.  See 38 U.S.C.A. §§ 1110, 1159 
(West 2002); 38 C.F.R. §§ 3.951(b), 3.957 (2009).

As noted above in the Introduction, the Veteran has raised a 
claim for TDIU, and such has not been addressed by the RO.  
In Rice, the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  After having carefully considered the Veteran's 
claim, and for reasons expressed immediately below, the Board 
finds that the Veteran's TDIU claim must be remanded for 
additional procedural development.

The Veteran has not received notice pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA) as it pertains to his 
claim for TDIU.  If, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may not be cured by the Board.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The Board therefore must remand the case 
to the agency of original jurisdiction because the record 
does not show that the Veteran was provided adequate notice 
in regard to his TDIU claim under the VCAA and the Board is 
without authority to do so.

Accordingly, the case is REMANDED for the following action:

1.  The RO must assure that all notice 
and development required by the VCAA has 
been accomplished, to include providing 
the Veteran with notice of the evidence 
required to substantiate his TDIU claim.  
A copy of the letter should be sent to 
the Veteran's representative.  

2.  The RO should obtain and associate 
with the claims folder the Veteran's VA 
treatment records from St. Louis dated 
from 2008 to the present.  

3.  The Veteran should be afforded an 
examination to determine the nature and 
severity of his service-connected 
disability of residuals of a shell 
fragment to the right thigh with retained 
foreign bodies.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted which 
the examiner deems necessary.  The 
examiner should review the results of any 
testing prior to completion of the 
report.  The results of any testing must 
be included in the examination report.

The examiner is requested to identify the 
muscle group(s) of the right leg that are 
involved with the Veteran's disability.  
In addition to the results of the 
physical examination, the examiner is 
asked to provide an opinion regarding the 
impact of the Veteran's disability on his 
ability to obtain and maintain 
substantially gainful employment.  The 
examiner should provide a complete 
rationale for any opinion expressed.



4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal, to include consideration of a 
different diagnostic code in evaluating 
the Veteran's disability, if appropriate, 
as well as consideration of entitlement 
to a TDIU rating.  If any benefit sought 
on appeal is not granted, the Veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

